DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 are rejected under 35 U.S.C. 102(a) as being anticipated by Takeda et al. (U.S. 8,961,305). 
Regarding claims 1 and 8 - 10, Takeda discloses a game system, (fig. 1), which executes a game that controls movement of a plurality of player characters in a game field of a virtual space, (fig. 16), and which provides a terminal device with information related to the game, (“In the game device 3, the optical disc 4 typifying an information storage medium used for the game device”, col. 6, lines 32 – 33), comprising a detector which detects a status of a non-time element that differs from a time element among game elements in the game, (fig. 16, parts 141 and 142), an area controller which executes area setting processing for setting the game field to a first game area and a second game area that differs from the first game area in accordance with the detected status of the non-time element, (fig. 16 viewed as first area and fig. 17 viewed as second area), a constraint setting controller which sets, at least when the second game area has been set by the area setting processing, a given constraint in the game on a player character belonging to the second game area, (fig. 17), a providing controller which provides the terminal device with information for controlling the player on which the constraint is set and information for controlling the player character belonging to the first area without imposing the given constraint in the game, (fig. 16), and the area controller that eliminates the second area from the game field when a given elimination condition is satisfied, (“the first player uses the controller 5 to control a batter, while the second player uses the terminal device 7 to control a pitcher. The television 2 and the terminal device 7 display game images which are easy for the respective players to perform operations with”, col. 39, lines 12 – 18). 
Regarding claim 2, Takeda discloses wherein the non-time element includes at least one of an element indicating a game record of the player character related to the game and an element indicating a match-up record of the player character, (“The third game example is a baseball game in which two players compete with each other”, col. 39, lines 11 – 13). 
Regarding claim 3, Takeda discloses wherein -3-New U.S. Patent Application the detector detects, as a status of the non-time element, a status of a position of at least one of the plurality of player characters in the game field, a status of positions of the plurality of player characters in the game field, or a status of an element based on the position of one of the plurality of player characters or the positions of the plurality of player characters, (“The first virtual camera for generating the television game image is placed at a position behind the batter 141 so as to be directed from the batter 141 toward the pitcher”, col. 39, lines 26 – 29). 
Regarding claim 4, Takeda discloses wherein the area controller changes, as the area setting processing, when setting the first game area in accordance with the detected status of the non-time (figs. 16 and 17). 
Regarding claim 5, Takeda discloses wherein as the area setting processing, the area controller: determines a change rate of the first game area in accordance with the detected status of the non-time element; and changes a range of the first game area which has already been set based on the determined change rate and the given setting condition, (“The touch panel controller 61 reads a signal from the touch panel 52 and generates touch position data at a rate of once per a predetermined amount of time”, col. 20, lines 41 – 44). 
Regarding claim 6, Takeda discloses comprising an information providing controller which provides, via the terminal device concerned, a player who operates the player character satisfying a given provision condition with prediction information related to the first game area or the second game area that is predicted before the area setting processing is executed by next area setting processing, or definitive information related to the first game area or the second game area having been set by the area setting processing, (“the first player uses the controller 5 to control a batter, while the second player uses the terminal device 7 to control a pitcher. The television 2 and the terminal device 7 display game images which are easy for the respective players to perform operations with”, col. 39, lines 12 – 18).
Regarding claim 7, Takeda discloses wherein the providing controller provides the terminal device with information for imposing the constraint in the game with respect to the player character who stays in the second game area in accordance with a status of stay in the second game area, (fig. 17). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715